     Case 3:19-cv-01715-JLS-AHG Document 110 Filed 09/07/21 PageID.2059 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12     TODD HALL, individually and on behalf             Case No.: 3:19-cv-01715-JLS-AHG
       of all others similarly situated, et al.,
13                                                       ORDER:
                                       Plaintiffs,
14
       v.                                                (1) GRANTING JOINT MOTION TO
15                                                       AMEND THE SCHEDULING
       MARRIOTT INTERNATIONAL, INC.,                     ORDER, and
16
                                      Defendant.
17                                                       (2) ISSUING THIRD AMENDED
                                                         SCHEDULING ORDER
18
19                                                       [ECF No. 109]
20
            Before the Court is the parties’ joint motion amend the scheduling order. ECF No.
21
      109. The parties seek an order from the Court extending case management deadlines by
22
      approximately 45 days. Id.
23
            Parties seeking to continue deadlines in the scheduling order must demonstrate good
24
      cause. FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause and with
25
      the judge’s consent”); FED. R. CIV. P. 6(b) (“When an act may or must be done within a
26
      specified time, the court may, for good cause, extend the time”); ECF No. 99 at 3 (“[t]he
27
      dates set forth herein will not be modified except for good cause shown”); see also
28

                                                     1
                                                                             3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 110 Filed 09/07/21 PageID.2060 Page 2 of 3



 1    Chmb.R. at 2 (stating that any request for continuance requires “[a] showing of good cause
 2    for the request”).
 3             “Good cause” is a non-rigorous standard that has been construed broadly across
 4    procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 5    (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 6    amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 7    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
 8    the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
 9    inquiry should end.”) (internal citation omitted).
10             Here, the parties have represented to the Court that the parties have been working
11    diligently to abide by the Court’s amended scheduling order (ECF No. 99), which set the
12    class discovery cutoff for September 30 and the class certification motion filing deadline
13    for November 1. ECF No. 109-1 at 4; ECF No. 109 at 4. Plaintiff’s counsel needs more
14    time to review the 194,000 pages of documents produced by Defendant. ECF No. 109 at
15    3; see also ECF Nos. 90, 96, 103, 105 (orders granting extensions for Defendant’s
16    production). The parties are also in the midst of scheduling four depositions: Defendant’s
17    Rule 30(b)(6) witness, Plaintiff George Abelsayed, former-Plaintiff Julie Drassinower, and
18    former-Plaintiff Jesse Heineken. ECF No. 109 at 3–4. Hence, the parties seek an order from
19    the Court extending all case management deadlines by approximately 45 days.
20             The Court appreciates that the parties have been working together and finds that the
21    parties have demonstrated the diligence necessary to meet the good cause standard.
22    Therefore, the Court GRANTS the motion and issues the following amended scheduling
23    order:
24             1.    Fact and class discovery are not bifurcated, but class discovery must be
25    completed by November 1, 2021. “Completed” means that all discovery requests governed
26    by Rules 30-36 of the Federal Rules of Civil Procedure, and discovery subpoenas under
27    Rule 45, must be propounded sufficiently in advance of the discovery cut-off date so that
28    they may be completed by that date, taking into account the time permitted in the Rules

                                                     2
                                                                                3:19-cv-01715-JLS-AHG
     Case 3:19-cv-01715-JLS-AHG Document 110 Filed 09/07/21 PageID.2061 Page 3 of 3



 1    for service, notice, and responses. If any discovery disputes arise, counsel must meet and
 2    confer promptly and in good faith in compliance with Local Rule 26.1(a). A failure to
 3    comply in this regard will result in a waiver of a party’s discovery issue. Absent an
 4    order of the court, no stipulation continuing or altering this requirement will be
 5    recognized by the Court. The Court expects counsel to make every effort to resolve all
 6    disputes without court intervention through the meet-and-confer process. If the parties
 7    reach an impasse on any discovery issue, the movant must email chambers at
 8    efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
 9    written discovery response that is in dispute, seeking a telephonic conference with the
10    Court to discuss the discovery dispute. The email must include: (1) at least three proposed
11    times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
12    statement of the dispute; and (3) one sentence describing (not arguing) each parties’
13    position. The movant must copy opposing counsel on the email. No discovery motion may
14    be filed until the Court has conducted its pre-motion telephonic conference, unless the
15    movant has obtained leave of Court. All parties are ordered to read and to fully comply
16    with the Chambers Rules of Magistrate Judge Allison H. Goddard, which can be found
17    on the district court website.
18          2.     Plaintiff(s) must file a motion for class certification by December 16, 2021.1
19          3.     Within three (3) days of a ruling on the motion for class certification, the
20    parties must jointly contact the Court via email (at efile_goddard@casd.uscourts.gov) to
21    arrange a further case management conference.
22          4.     The dates set forth herein will not be modified except for good cause shown.
23
            IT IS SO ORDERED.
24
      Dated: September 7, 2021
25
26
27
      1
       Should Plaintiffs not file a class certification motion, they must notify the Court via email
28    (at efile_goddard@casd.uscourts.gov) by December 21, 2021.

                                                    3
                                                                                3:19-cv-01715-JLS-AHG
